DETAILED ACTION
Applicants’ arguments, filed 19 July 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-11, 13-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Putatunda et al. (Chinese Journal of Traumatology, Vol. 21, 2018, pages 125-136) in view of Jeong et al. (Neurobiology of Disease, Vol. 108, 2017, pages 73-82).
Putatunda et al. (hereafter referred to as Putatunda) is drawn to potential immunotherapies for traumatic brain and spinal cord injury, as of Putatunda, page 125, title and abstract. Putatunda teaches the following on page 130, left column, second to last paragraph, reproduced below.

    PNG
    media_image1.png
    472
    698
    media_image1.png
    Greyscale

Reference #198 is the following, as of Putatunda, page 135, left column, relevant text reproduced below.

    PNG
    media_image2.png
    66
    678
    media_image2.png
    Greyscale

Putatunda does not appear to specifically teach PLGA.
Jeong et al. (hereafter referred to as Jeong) is drawn to intravenously infused synthetic 500 nm nanoparticles composed of poly(lactide-co-glycolide) (PLGA) as a therapy for spinal cord injury, as of Jeong, page 73, title and abstract. Said particles bind to a specific scavenger receptor expressed on bone marrow derived monocytes and induce the sequestration and apoptosis of hΦM in the spleen, as of Jeong, page 80, right column, third paragraph, wherein hΦM are the cell types responsible for secondary axonal dieback after spinal cord injury, as of Jeong, page 80, right column, second paragraph. Said particles also appear to attenuate chronic fibrotic scarring and reduce deposition of chondroitin sulfate proteoglycans, as of Jeong, page 77, sections 3.3 and 3.4
Jeong differs from the claimed invention because Jeong teaches spinal cord injury rather than traumatic brain injury.
It would have been prima facie obvious for one of ordinary skill in the art to have administered the particles of Jeong in order to have treated traumatic brain injury, as of Putatunda. Putatunda suggests selective blockage of monocyte infiltration at the early stages of traumatic brain injury in order to diminish detrimental effects of the early innate immune response while preserving the beneficial effects of the residential microglia/macrophages. Putatunda cites reference #198 in support of this position, and reference #198 is the Jeong reference, which teaches intravenous administration of PLGA particles. As such, the skilled artisan would have been motivated to have intravenously administered PLGA particles, as of Jeong, to a patient suffering from brain injury, as of Putatunda, in order to have predictably minimized damage of traumatic brain injury by blocking detrimental effects of early innate immune response while preserving beneficial effects of the residential microglia/macrophages with a reasonable expectation of success.
As to claim 1, in view of the teachings of Putatunda in view of Jeong, it would have been obvious for the skilled artisan to have tried to have administered PLGA particles intravenously to have treated traumatic brain injury with a reasonable expectation of success. See MPEP 2143, Exemplary Rationale E. The examiner has reviewed the relevant factors as of MPEP 2143(I)(E) as they apply to the current rejection.
According to MPEP 2143(I)(E), office personnel must articulate the following. The examiner has listed below what the MPEP states that office personnel must articulate, and the examiner’s position in this regarding.
(1 - MPEP): Office personnel must articulate a finding that at the time of filing of the instant application, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem.
(1- Examiner’s Response): The instant claims are drawn to treatment of traumatic brain injury. The teachings of Putatunda, title, abstract, and the remainder of page 125 clearly indicate that the skilled artisan would have been aware that traumatic brain injury is a major cause of death and disability. As such, there would have been a recognized need in the art for a treatment for traumatic brain injury at the time of filing.
(2 - MPEP): Office personnel must articulate a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem.
(2- Examiner’s Response): The Putatunda reference is a review article drawn to treatment of traumatic brain injury. While Putatunda reviews a large number of therapies that can be considered potential solutions to traumatic brain injury, the number of therapies reviewed by Putatunda are finite. With regard to the issue of whether the teachings of Putatunda with respect to administration of PLGA would have been predictable; the examiner notes that Putatunda provides a biochemical explanation of the mechanism by which PLGA particles would have operated, as of Putatunda, page 130, left column, relevant text reproduced above. As such, the method of Putatunda in view of Jeong would have been predictable at least in view of the biochemical explanations provided by both Putatunda and Jeong. 
(3 - MPEP): Office personnel must articulate a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
(3– Examiner’s Response): The method of Jeong involves intravenous administration of specific PLGA particles of a specific size and zeta potential. As such, there would have been a reasonable expectation that the skilled artisan could have successfully administered the particles of Jeong intravenously to a patient population suffering from traumatic brain injury (which is a patient population that differs from that of Jeong). There would have been a reasonable expectation that this method could have successfully treated traumatic brain injury in view of the scientific and technical explanations provided by Putatunda and Jeong; namely, that these particles counteract the detrimental effects of the early innate immune response that occurs after traumatic brain injury; thereby improving healing from brain injury.
(4 - MPEP): Office personnel must articulate whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
(4 – Examiner’s Response): It would have further been obvious for the skilled artisan to have combined the teachings of Putatunda and Jeong at least in view of the fact that Putatunda specifically cites Jeong.
As to claim 1, the particles of Jeong do not appear to comprise an active agent, as of Jeong, page 74, left column, section 2.3. As such, the particles of Jeong are free of an attached or embedded peptide, antigen, or other active agent.
As to claim 2, Jeong teaches carboxylated nanoparticles as of page 74, left column, 6th line.
As to claims 3-4, Jeong teaches 500 nm particles, as of Jeong, page 74, 8th line. This reads on the required size of claim 4 and is within the size range required by claim 3.
As to claim 6, Jeong teaches administration at 2-3 hours past injury, 24 hours past injury, and 48 hours past injury, as of Jeong, page 74, right column, section 2.3.
As to claim 7, Jeong teaches intravenous administration, as of Jeong, page 73, title.
As to claim 8, this is an independent claim drawn to a method of reducing secondary inflammatory damage in the brain. The method steps appear to be administration of PLGA particles, which is the same as the method steps in claim 1. As such, the skilled artisan would have been motivated to have intravenously administered PLGA particles to a patient suffering from traumatic brain injury in view of the teachings of Putatunda in view of Jeong. The skilled artisan would have expected that this method would have reduced secondary inflammatory damage in the brain in view of Putatunda, page 130, left column, in view of the following text, reproduced below.

    PNG
    media_image3.png
    198
    597
    media_image3.png
    Greyscale

Jeong also teaches that the method reduces inflammation and fibrotic scar formation, as of Jeong, page 73, abstract. As such, the skilled artisan would have expected that the method of Putatunda in view of Jeong would have predictably reduced secondary inflammatory damage with a reasonable expectation of success.
As to claim 9, Jeong teaches carboxylated nanoparticles as of page 74, left column, 6th line.
As to claims 10-11, Jeong teaches 500 nm particles, as of Jeong, page 74, 8th line. This reads on the required size of claim 11 and is within the size range required by claim 10.
As to claim 13, Jeong teaches administration at 2-3 hours past injury, 24 hours past injury, and 48 hours past injury, as of Jeong, page 74, right column, section 2.3.
As to claim 14, Jeong teaches intravenous administration, as of Jeong, page 73, title.
As to claim 15, this is an independent claim drawn to a method of reducing secondary inflammatory damage in the brain. The method steps appear to be administration of PLGA particles, which is the same as the method steps in claim 1. As such, the skilled artisan would have been motivated to have intravenously administered PLGA particles to a patient suffering from traumatic brain injury in view of the teachings of Putatunda in view of Jeong. The skilled artisan would have had a reasonable expectation that this method would have predictably inhibited lesion volume with a reasonable expectation of success due to the lessening of a damaging immune response, as taught by both Putatunda and Jeong.
As to claim 16, Jeong teaches carboxylated nanoparticles as of page 74, left column, 6th line.
As to claims 17-18, Jeong teaches 500 nm particles, as of Jeong, page 74, 8th line. This reads on the required size of claim 11 and is within the size range required by claim 10.
As to claim 20, Jeong teaches intravenous administration, as of Jeong, page 73, title.
Note Regarding Reference Date: The instant application claims benefit to provisional application 62/924,849, filed on 23 October 2019. As such, the earliest effective filing date of the instant application is 23 October 2019. Jeong was published in 2017. Putatunda was published on 18 April 2018. As such, both references were published over a year earlier than the effective filing date, and would not have been subject to an exception under AIA  35 U.S.C. 102(b)(1).


Response to Arguments
Applicant has provided arguments regarding the previously applied rejections, as of applicant’s response on 19 July 2022 (hereafter referred to as applicant’s response). These arguments are addressed below.
In applicant’s response, applicant appears to acknowledge that the combination of Putatunda in view of Jeong teaches administering PLGA nanoparticles free of any attached or embedded peptide, antigen, or other active agent. However, applicant argues that the combination of Putatunda in view of Jeong teaches treating spinal cord injury (SCI) rather than traumatic brain injury (TBI), as of applicant’s response, page 5, first full paragraph. In the applicant’s arguments, applicant also emphasizes the fact that Putatunda teaches that blockage of monocyte infiltration during CNS injury may prevent detrimental effects of innate immune response, with the phrase “CNS injury” being in bold and underlined by applicant, wherein the acronym “CNS” refers to the Central Nervous System.
The examiner best understands this argument to be about whether, when Putatunda teaches the term “CNS”, it includes or excludes the brain. In view of this argument, the examiner performed a search in order to confirm the definition of the phrase “Central nervous system.” As relevant art in this regard, the examiner cites NICHD (https://www.nichd.nih.gov/health/topics/neuro/conditioninfo/parts accessed 29 July 2022, pages 1-4). Relevant text is reproduced below from page 1 of NICHD.

    PNG
    media_image4.png
    248
    1227
    media_image4.png
    Greyscale

As such, the skilled artisan would have understood the term “CNS”, as used in Putatunda, to have included the brain.
The examiner also cites Hayes et al. (US 2014/0303041 A1), paragraph 0005, which teaches that the central nervous system comprises the brain and spinal cord.
Therefore, the skilled artisan would have understood that Putatunda’s teaching that Putatunda teaches that blockage of monocyte infiltration during CNS injury may prevent detrimental effects of early innate immune response, as of page 130 of Putatunda and as highlighted by applicant’s response on page 5, first full paragraph, to have understood that Putatunda suggests the blockage of monocyte infiltration for both brain and spinal cord injury to prevent detrimental effects of early innate immune response. Therefore, the skilled artisan would have been motivated to have tried methods taught by Putatunda to prevent or minimize detrimental effects of early innate immune response in spinal cord injury in traumatic brain injury. This is because Putatunda indicates that methods intended to prevent or minimize detrimental effects of early innate immune response would have been relevant to injuries of the entire central nervous system, not only spinal cord injury.
The examiner also notes that Putatunda teaches the following, as of page 127, figure 1, reproduced below with annotation by the examiner

    PNG
    media_image5.png
    745
    1207
    media_image5.png
    Greyscale

At multiple points in the above-reproduced figure, Putatunda teaches “SCI/TBI” – this has been pointed out by the examiner. This indicates that Putatunda teaches that the various features of the pathogenesis and disease course of spinal cord injury (SCI) and traumatic brain injury (TBI) are sufficiently similar that Putatunda has grouped them together. As Putatunda indicates that the pathogenesis, disease course, and immune system response to spinal cord injury and traumatic brain injury are similar, the skilled artisan would have been motivated to have tried a treatment for spinal cord injury in a patient with brain injury to have predictably ameliorated the brain injury with a reasonable expectation of success (and/or vice versa).
Applicant then presents the following arguments as of the bottom of page 5, relevant text reproduced below.

    PNG
    media_image6.png
    258
    652
    media_image6.png
    Greyscale

The examiner summarizes applicant’s arguments as arguing that in spinal cord injury, axons are damaged. In contrast, applicant argues that in traumatic brain injury, neurons, dendrites, and synapses are damaged. As such, it appears to the examiner that applicant is arguing that axons and neurons are separate species; the former being damaged in spinal cord injury and the latter being damaged in traumatic brain injury.
In view of these arguments and in order to better understand the art, the examiner again cites NICHD (https://www.nichd.nih.gov/health/topics/neuro/conditioninfo/parts accessed 29 July 2022, pages 1-4) which was cited above. NICHD teaches a picture on the first page of the reference, which appears to be a picture of a neuron. This picture is reproduced below.

    PNG
    media_image7.png
    735
    549
    media_image7.png
    Greyscale

The above-reproduced diagram would appear to show that axons, including myelinated axons, are part of a neuron. This is confirmed by the following paragraph from page 2 of NICHD, reproduced below.

    PNG
    media_image8.png
    187
    884
    media_image8.png
    Greyscale

Therefore, applicant’s apparent argument that axons and neurons are different species does not appear to be supported by the art.
Additionally, the examiner disagrees that there is a bright line between axon damage occurring in spinal cord injury and dendrite/synapse damage occurring in traumatic brain injury. This is because Putatunda teaches axon damage occurring in traumatic brain injury in page 130, left column, last full paragraph, relevant text reproduced below.

    PNG
    media_image9.png
    96
    603
    media_image9.png
    Greyscale

Also see Putatunda, sentence bridging pages 130-131, in which Putatunda teaches fingolimod as a drug to attenuate axonal injury after traumatic brain injury. These teachings appear to indicate that, contra to applicant’s arguments, axon damage occurs in traumatic brain injury.
Therefore, the skilled artisan would have been motivated to have tried a method used in the prior art to mitigate axon damage spinal cord injury in order to have predictably treated traumatic brain injury with a reasonable expectation of success. This is because axons are damaged in traumatic brain injury; therefore, the skilled artisan would have been motivated to have tried a method used to mitigate axon damage in spinal cord injury for the purposes of treating traumatic brain injury, which also entails axon damage. 
Applicant then cites instant examples 2-3 and showing that the claimed method preserves neural function, as of applicant’s response, paragraph bridging pages 5-6.
In example 2, applicant has compared a laboratory mouse who has suffered from brain injury and has been treated by the claimed method as compared with a laboratory mouse who has suffered from brain injury and has been treated with a vehicle control which lacks particles. Instant figure 19, which was discussed as of the instant specification on page 25, paragraph 0150, is reproduced below.

    PNG
    media_image10.png
    314
    267
    media_image10.png
    Greyscale

The above-reproduced data shows that the claimed method (“IMP”) shows a lower lesion volume as compared with a comparative example (i.e. vehicle). This would appear to indicate that the claimed method is effective to reduce the damage of traumatic brain injury.
Nevertheless, the relevant issue regarding patentability is not just whether there are beneficial results, but whether those beneficial results would have been expected or unexpected. See MPEP 716.02(c)(II). In this case, the examiner takes the position that because the combination of Putatunda in view of Jeong indicated that PLGA nanoparticles have a beneficial effect when administered to a patient with spinal cord injury, there would have been a reasonable expectation that this method would have been successful in a patient with traumatic brain injury. As such, applicant’s data appear to show a beneficial effect of the claimed method; however, that effect would have been an expected beneficial result and is therefore not probative of non-obviousness.
  In applicant’s response, page 6, second paragraph, applicant argues that while Jeong teaches that administration of nanoparticles results in mild protection of white matter tracts after spinal cord injury, there was no evidence of protection of neurons. The examiner disagrees. Jeong teaches the following, as of page 79, left column, section 3.6, some relevant text reproduced below.

    PNG
    media_image11.png
    315
    601
    media_image11.png
    Greyscale

The above-reproduced teaching indicates that administration of nanoparticles (i.e. IMPs, which is the method of administering PLGA particles as is the case in the claimed invention, wherein the term “IMP” refers to immune modifying particle) results in more axon regeneration. As explained above, axons are part of neurons. Therefore, in contrast to applicant’s arguments, Jeong does teach that administration of PLGA nanoparticles results in regeneration of at least part of a neuron, wherein said part of the neuron is the axon. Therefore, in contrast to applicant’s arguments, Jeong teaches that PLGA nanoparticle administration results in protection of neurons.
The examiner clarifies that the NICHD and Hayes references are not part of the statement of rejection, and is cited to show what one of ordinary skill in the art would have understood. Additionally, with regard to the NICHD reference, the examiner notes that there does not appear to be evidence that this reference was published prior to the effective filing date of the instant application. Nevertheless, the examiner notes that MPEP 2124 indicates circumstances where a factual reference need not antedate the filing date. Such situations include showing the characteristics and properties of a material or a scientific truism, as well as showing the level of ordinary skill in the art at or around the time the invention was made. It is the examiner’s position that the NICHD reference is useful to show the property of a material, wherein said material is a neuron. NICHD also shows the scientific truism that a neuron comprises an axon.


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612